DETAILED ACTION
	This action is in response to the amendment filed July 12, 2022. The Examiner acknowledges that claims 1, 7, 11, 17, & 20 were amended, no claims were canceled, and no new claims were added. Therefore, claims 1-20 remain currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments with respect to the previously presented claim objection and 35 U.S.C. 112 rejection are acceptable, therefore the objection and rejection have been withdrawn.
Applicant's arguments filed July 12, 2022, with respect to 35 U.S.C. 101 & 103, have been fully considered but they are not persuasive. 
	In regards to 35 U.S.C. 101, Applicant argues that the Office does not identify the specific limitations that recite the abstract idea. Examiner respectfully disagrees. Initially it is admitted that the rejection inadvertently included a single sentence indicating “methods of organizing human activity” in the statement of rejection, however, the body of the rejection is clearly detailing the Examiner’s position that the identified abstract idea amounts to a mental process of concepts performed in the human mind. The abstract idea is clearly identified via underlined text from at least claim 1 (and applicable to claim 11) without merely underlining the entirety of the claim. Thereafter, a specific discussion details each of the underlined steps and how such steps are equated to a mental process a human is capable of performing. As such, aside from the single sentence including a typographical error, the body of the rejection clearly identifies the abstract idea upon which the claims are directed and provides a detailed discussion therewith.	Accordingly, Examiner acknowledges Applicant’s discussion of both groupings of abstract ideas, and will respond to “2. Mental processes”. 
Applicant argues a person cannot perform certain of the limitations set for the in claim deemed to be mental processes, such as accumulating a portion of each wager made by a player on the electronic machine. While the Examiner agrees a human does not possess electronic or mechanical components, the limitation merely recites accumulating portions of each wager made by a player on an electronic device, where there is no prerequisite of any electronic or mechanical means to perform the accumulating. The human can simply observe a player at a gaming machine placing monetary wagers upon game play and mentally accumulate a portion of such wager, i.e. the player has bet $5 on a spin of a slot machine, the person adds $1 in the mind to a running tally. Similarly, the person can monitor outcomes of play mentally, i.e. observation – the spin resulted in a win or loss by visually seeing such outcome, and award a bonus to the player, such as offering the player a portion of the tally or pool they’ve mentally accumulated. The claim does not integrate any specific means (i.e. electrically or mechanically) with respect to the accumulating, storing, monitoring, determining, and awarding steps.  Applicant further equates the claimed limitations to examples from the 2019 PEG, however, none of these examples are commensurate with the scope of the present claims in the manner discussed above. Applicant may incorporate aspects such as electronic communication, malicious code, scanning communications, flagging each scanned byte, creating new data files or the like as present in the claims of example 1 or similarly may incorporate a GUI and automatic moving of icons to position on the GUI as in the claims of example 37, insomuch that certain features therein would set forth significantly more than the abstract idea of the present claims.  Ultimately, based on the claims as presented, the Examiner must respectfully maintain that the pending claims do recite an abstract idea categorized as a mental process that is capable of being practically performed in the human mind.
Applicant also argues that the claims integrate the judicial exception into a practical application, and discusses a number of aspects with respect to the rejection and the analysis required. Examiner respectfully maintains the analysis set forth in the rejection reasonably conveys the analysis required, insomuch that MPEP 2106(e) states, in discussion of Alice Corp v CLS Bank International, “In particular, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality. 573 U.S. at 225-26, 110 USPQ2d at 1984-85.  Examiner similarly equated the well-understood routine and conventional aspects set for the in claim at a high level of generality merely link the abstract idea to a particular technical environment – i.e. as stated in the rejection, “Simply implementing the abstract idea on generic structure and/or a generic computer is not a practical application of the abstract idea”.  Applicant attempts to equate the claims to McRO in which animation was relied upon as an improvement in existing technology, however, such comparison is unclear, as the claims of the present application merely recite generic computing aspects that appear to be used in a manner to merely apply the abstract idea.
Applicant also argues that the claims recite additional elements that apply or use the alleged judicial exception in a meaningful way with a comparison to example 35 of the 2019 PEG. The Examiner must again respectfully position that the pending claims and those of example 35 are not comparable, as the claim presented of example 35 performed a number of steps that were beyond mere conventional processes, while the present claims fail to do so. There appears not explicit combination of steps that enable operation in a non-conventional or non-generic way. The same applies to the comparison of Example 37 and the present claims.
Applicant also argues that the present claims are patent-eligible because they provide an improvement to technology. The Examiner must respectfully disagree and point to the discussion above, in which the Examiner positions that there appears to be no explicit improvement in technology recited in the present claims, instead, the present claims merely recite the judicial exception to be merely implemented or applied via generic computing. 
Applicant also argues that the present claims recite additional elements that amount to significantly more than any alleged judicial exception because the series of steps or specific elements lead to a useful result. The Examiner must respectfully disagree, such that as stated in the rejection, all additional elements set forth in the claims are merely well-understood, routine, conventional generic computing for at least the reasons already discussed. Examiner pointed to Alice Corp v CLS Bank International, which as discussed previously, set forth that general purpose computing elements represent old, well understood conventional elements. The present claims fail to set forth any additional elements beyond such general purpose computing elements that are well established in the art.
For at least these reasons and those discussed in the rejection detailed below, the Examiner respectfully maintains that the claims are patent-ineligible under 35 U.S.C. 101.
In regards to the 35 U.S.C. 103 rejection of claims 1-20, Applicant argues that the prior art does not teach “determining when losing outcomes exceed a defined threshold” by alleging that Baerlocher’s disclosure of a quantity of consecutive losing outcomes as a bonus triggering event (paragraph 0136) is not equated to losing outcomes exceeding a defined threshold, as there is no defined threshold. The Examiner respectfully disagrees and positions that the Baerlocher disclosure teaches a defined threshold, insomuch that the disclosure provides a person skilled in the art to clearly ascertain that a trigger for a bonus occurs when there is consecutive quantity of losing outcomes, which at the bare minimum equates to a defined threshold of at least two losing outcomes being said “consecutive quantity” that must occur to achieve the triggering event. Baerlocher thus also provides those skilled in the art with the required basic disclosure to define that threshold at any desired consecutive quantity. Accordingly, the Examiner must respectfully maintain that Baerlocher reasonably teaches “determining when losing outcomes exceed a defined threshold”. 
Lastly, Applicant argues motivation to combine the references alleging Examiner “creates” a problem in Baerlocher to modify with Elias. Further indicating that the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose. The Examiner respectfully disagrees. To present a case of obviousness, the Examiner is merely modifying where the source of funds originate from Baerlocher with the teaching of Elias to demonstrate that it would have been obvious to modify Baerlocher to utilize funds from a player-specific bonus pool versus funds from non-player specific bonus pools. The Baerlocher invention works equally the same regardless of the source of funds to fund any awarded bonuses. The Examiner provides ample motivation or rationale to make such an obvious modification. Moreover, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner clearly presents knowledge generally available to one of ordinary skill in the art as a basis for the combination.
Accordingly, the Examiner must respectfully maintain the 35 U.S.C. 103 rejection as set forth below.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to eligible statutory categories of invention.
 
Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether they are directed to a judicial exception. 
Independent Claim 1 recites:  A method of operating an electronic gaming machine that has a paytable having random winning and losing outcomes: accumulating a portion of each wager made by a player on the electronic gaming machine; storing the accumulated portions in a pool associated with the player; monitoring outcomes of play by the player on the electronic gaming machine; determining when losing outcomes exceed a defined threshold; awarding the player a bonus when the defined threshold is exceeded; and if the bonus results in an award, funding the bonus from the pool.
Independent claim 11, while reciting “a system” comprising generic computing elements, is directed to a system performing a method substantially equivalent to claim 1.
These process steps as underlined in claim 1, and as applicable to claim 11, above are acts of mental processes amounting to concepts performed in the human mind, such as, but not limited to, observation, judgement, and evaluation. 
For instance, a human is a computer (i.e. one who computes), and thus is capable of performing a computer-implemented method. A human may accumulate (mentally) portions of wagers made at a game device, store (mentally) those accumulated portions in a pool associated with a player, monitor outcomes (visually) of play by the player on the game device, determine (mentally) when losing outcomes exceed a threshold, and award (mentally and/or physically) a bonus when the defined threshold is exceed, such that if bonus is an award amount, funding that award amount from the stored pool.
With respect to claim 11, the same applies, as the generic computing elements are recited in a high level of generality and merely implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (discussed in further detail below with respect to practical applicable of the abstract idea; see also MPEP 2106.05(f)).
Regarding dependent claims 2-10 & 12-20:
Each claim is dependent either directly or indirectly from at least one of the independent claims identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claims further describe additional mental process aspects to the abstract idea or merely further define aspects already deemed a mental process as detailed above, such as, specifying the bonus type, specifying bonus evaluation parameters, and specifying monitoring parameters. 
Accordingly, each of these claims are similarly directed to an abstract idea for at least the same reasons above. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
 
This judicial exception is not integrated into a practical application because the claimed computing elements including one or more electronic gaming machines, a network, and a computing processor are recited at a high level of generality.  The process steps as underlined above are no more than mere instructions to apply the exception using the generic claimed structure Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(e). The judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea through human activity or implement the abstract idea on a “computer”, or merely uses a “computer” as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  Simply implementing the abstract idea on generic structure and/or a generic computer is not a practical application of the abstract idea. For the reasons as discussed above, the claims are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements claimed is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of generic structure and generic computing elements to apply the abstract idea merely implements the abstract idea at a low level of generality and fails to impose meaningful limitations to impart patent-eligibility (the use of a generic structure to implement a process or a generic computer to implement the process is merely illustrating the environment in which the abstract idea is practiced).  The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional mental processes to further the abstract idea of the independent claims.
The claimed invention does not recite a sufficient tie to a machine or apparatus.  The machine or apparatus should implement the process, and not merely be an object upon which the process operates.  The claims should be clear as to how the machine or apparatus implements the process, rather than simply stating “a machine implemented process”. The claimed generic structure set forth in the claims are analogous to a general purpose structure and general purpose computing elements in that they represent old, well understood conventional elements that do not add significantly more to the claims.  See Alice Corp. v. CLS Bank International, 134 S. Ct. at 2358-59.  The machine or apparatus limitations should make clear that the use of the machine or apparatus in the claimed process imposes a meaningful limit on the claim's scope, and does use a machine involving more than insignificant extra-solution activity.  MPEP 2106.05(g).
Also, there is no transformation in these method claims. The above claimed underlined process steps do not transform the generically claimed computing elements into a different state or thing.  These additional elements physically remain the same and do not transform into a different state or thing.  
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baerlocher (U.S. Patent Application Publication No. 2009/0124346) in view of Elias et al. (U.S. Patent Application Publication No. 2014/0057705; hereinafter “Elias”).
Claims 1 & 11: Baerlocher discloses a method of operating an electronic gaming machine that has a paytable having random winning and losing outcomes (paragraph 0049), the method comprising: accumulating a pool on the electronic gaming machine, storing the accumulated pool, monitoring outcomes of play by the player on the electronic gaming machine; determining when losing outcomes exceed a defined threshold; awarding the player a bonus when the defined threshold is exceeded, and if the bonus results in an award, funding the bonus from the pool (abstract and paragraphs 0011, 0136, wherein Baerlocher discloses a value is accumulated in a “bonus accumulation pool” which is accumulated/stored “in association with the player” or simply available to the player when playing at the electronic gaming machine to fund a bonus provided to a player in response to an individual triggering event, which includes “a consecutive quantity of losing outcomes for a player”, thus in its entirety, Baerlocher discloses maintaining an accumulated pool, monitoring outcomes of play for a player, determining when the losing outcomes exceed a defined threshold, such as the “consecutive quantity”, and awarding a bonus opportunity, that if such results in an award, funding the award from the bonus accumulation pool).
Baerlocher however fails to explicitly disclose that the bonus accumulation pool is based upon portions of wagers made by a player, such that the bonus accumulation pool is a player-specific pool in which the accumulated portions of the wagers are stored as a pool associated with the player.
Regardless of the deficiency, in a similar invention directed to providing bonuses from accumulation pools, Elias discloses player-specific “bonus funding accounts”, which are bonus funding accounts maintained for the player generally without the player’s knowledge by retaining a portion of wagers placed by the player in the bonus funding account or pool (abstract and paragraph 0017). 
Accordingly, a person having routine skill in the art would have been motivated to modify Baerlocher’s bonus accumulation pool being funded by skipped bonuses with a different technique of created an accumulated bonus funding pool, such as by utilizing player-specific bonus pools funded by portions of the player’s own wagers as taught by Elias in order to provide a means for a game operator to essentially provide a means for the player to obtain their own money back, without their direct knowledge, as portions of their own wagers funded a bonus award or bonus opportunity provided to the player in response to a losing streak. Therefore, it would have been prima facia obvious to those of ordinary skill before the effective filing date of the claimed invention to have modified Baerlocher with the teachings of Elias for at least the reasons discussed above. 
Regarding claim 11, all of the above applies, where the combination of Baerlocher and Elias clearly sets forth a gaming system having a number of electronic gaming devices, a network interconnecting them, and at least one computing processor operatively connected to the network and configured to perform the method as detailed above (Baerlocher, figures 1A-2B; Elias, figures 1-3).
Claims 2-5, 8, 12-15, & 18: The combination of Baerlocher & Elias discloses providing a number of different types of bonuses including a variety of types of games that a player can play and free games (Baerlocher, paragraph 0137, Elias, paragraph 0082), such that it is notoriously well established in the gaming arts to provide consolation awards when awarded free spins fail to generate an award, as generally the free spins are a “bonus game”, thus by providing a consolation award as a backup, ensures a player receives an award during a bonus. Examiner takes Official Notice that such is notoriously well-established in the gaming art. Similarly, the Examiner takes Official Notice that “guaranteed win” style bonuses are notoriously commonplace in the gaming arts, such that the bonus opportunity awarded to a player forces the electronic gaming machine to display a predetermined winning outcome and provide the associated award based on a paytable to the player. Regarding claims 8 & 18, the bonus is interpreted as an award to the player after conclusion of “a play session” (i.e. play of the bonus game) on the gaming machine.
Claims 6, 7, 16, & 17: The combination of Baerlocher & Elias discloses a period for monitoring outcomes of play comprises monitoring outcomes of play by the player for a session of play of the at least one electronic gaming machine (Baerlocher, paragraphs 0095-0096), such that the session can also include play on multiple electronic gaming machines in the course of a single visit to a casino (Baerlocher, paragraphs 0095-0096, wherein multiple gaming devices are discussed in conjunction with “one or more sessions”).
Claims 9 & 19: Without any explicit specificity as claimed, the combination of Baerlocher & Elias disclose that the defined threshold is a function of the player's preference for volatility during game play (i.e. Baerlocher discloses monitoring for the “consecutive losses”, such that the consecutive losses can only be obtained if the player continues to play, which implicitly results in, at least one interpretation, of the defined threshold being a function of the player’s preference for volatility during game play, by continuing to play even though they are losing.
Claims 10 & 20: The combination of Baerlocher & Elias discloses monitoring the amount in the pool; and preventing an award from the pool until the amount reaches a defined level (Elias discloses monitoring the bonus funding account to determine there is a minimum value in the account, else preventing a bonus to be awarded or triggered, such that the same functionality would have been beneficial to incorporate into Baerlocher to avoid providing bonuses that were not purely already funded by portions of the player’s own losing wagers; Elias, paragraph 0021, 0094 regarding minimum amounts and eligibility).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MILAP SHAH/Primary Examiner, Art Unit 3715